PER CURIAM.
Hugh Tillis, administrator of the estate of Barrett Pickney Russell, deceased, and the United States Fidelity and Guaranty Company, a corporation, having filed in this Court their suggestion for the issuance *813of a writ of prohibition praying that this Court grant unto them the State’s most gracious writ of prohibition to be directed to the above named respondents, and the Court having considered the suggestion, the record and the brief of relators, it is
Ordered and adjudged that the said suggestion for the issuance of a writ of prohibition be and the same is hereby denied.